Title: James Madison to Jonathan Elliot, 1 September 1830
From: Madison, James
To: Elliot, Jonathan


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpr.
                                
                                 Sepr 1, 1830
                            
                        
                        
                        I recd in due time your letter of Aug. 19. On what relates to my manuscript papers, I could only repeat what
                            I have heretofore observed.
                        With respect to an Edition of the Federalist, with remarks saving it from an identity with that covered by a
                            copyright, alth I am sensible that the work under that title would admit of pertinent comments having that effect, yet
                            I can not conceal from myself, that the time has past with me, being now in my 80th. year, when I could add such a task, to
                            more unavoidable or more u[ ]nt claims on my attention.
                        I should have acknowledged sooner your friendly letter; but my health has of late been unsettled, and is at
                            present in a feeble state. With respects & good wishes
                        
                        
                            
                                J. M
                            
                        
                    